EXHIBIT 10.7

January 23, 2008

Trian Acquisition I Corp.
280 Park Avenue, 41st Floor
New York, New York 10017

Deutsche Bank Securities Inc.
Merrill Lynch, Pierce, Fenner & Smith
     Incorporated
As Representatives of the several Underwriters
c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005

          Re: Initial Public Offering of Trian Acquisition I Corp.

Ladies and Gentlemen:

          This letter is being delivered to you in accordance with the
Underwriting Agreement dated as of January 23, 2008 (the “Underwriting
Agreement”), by and between Trian Acquisition I Corp., a Delaware corporation
(the “Company”), and Deutsche Bank Securities Inc. (“Deutsche Bank”) and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), as representatives
of the underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “Initial Public Offering”) of
the Company’s units (the “Units”), each consisting of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and one warrant
(a “Warrant”) entitling the holder thereof to purchase one share of Common
Stock.

          The undersigned, Trian Acquisition I, LLC, a Delaware limited
liability company (the “Sponsor”), has purchased from the Company (i) 23,000,000
Units (the “Sponsor Units”) pursuant to a Unit Subscription Agreement dated as
of October 29, 2007, as amended on January 23, 2008, and (ii) 10,000,000
Warrants (the “Sponsor Warrants”) pursuant to an Amended and Restated Sponsor
Warrant Purchase Agreement dated as of January 3, 2008. The terms of the
Warrants are set forth in the Second Amended and Restated Warrant Agreement
dated as of January 23, 2008, as amended (the “Warrant Agreement”), by and
between the Company and American Stock Transfer & Trust Company. On December 31,
2007, the Sponsor transferred 1,893,332 shares of Common Stock included in the
Sponsor Units (after giving effect to a stock dividend declared by the Company
on January 23, 2008) to certain officers and directors of the Company and other
related parties.

          In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Initial Public Offering, and in
recognition of the benefit that such Initial Public Offering will confer upon
the Sponsor as a securityholder of the Company,

--------------------------------------------------------------------------------



and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Sponsor hereby agrees with the Company as
follows:

          1. Approval of Business Combination or Extension Period. The Sponsor
agrees that in connection with any vote of the stockholders of the Company on
(i) a proposed extension of the time period within which the Company must
consummate a Business Combination (as defined in the Company’s Amended and
Restated Certificate of Incorporation in effect on the date hereof (the
“Certificate of Incorporation”)) to up to 30 months or (ii) a proposed Business
Combination, it will vote any shares of Common Stock included in (or that were
previously part of) the Sponsor Units that are owned directly or indirectly by
it in accordance with the majority of votes cast by the holders of shares of
Common Stock included in the Units issued in the Initial Public Offering (the
“IPO Shares”). The Sponsor further agrees that in connection with a stockholder
vote to approve a proposed Business Combination, it will vote any such shares in
favor of an amendment to the Certificate of Incorporation providing for the
Company’s perpetual existence following the consummation of the Business
Combination.

          2. Liquidation; Waiver of Claims. (a) In the event that the Company
fails to consummate a Business Combination within 24 months (or up to 30 months
if the public stockholders approve an extension pursuant to the terms of the
Certificate of Incorporation) after the date of the final prospectus included in
the Registration Statement on Form S-1 relating to the Initial Public Offering
(the “Registration Statement”), the Sponsor will take all reasonable actions
within its power to (i) cause the Trust Account (as defined in the Certificate
of Incorporation) to be liquidated and the proceeds distributed to the holders
of the IPO Shares as soon as reasonably practicable and (ii) cause the Company
to liquidate as soon as reasonably practicable (the earliest date on which the
conditions in clauses (i) and (ii) are both satisfied being the “Liquidation
Date”), in each case in accordance with the terms of the Certificate of
Incorporation and all applicable laws.

                (b) The Sponsor hereby waives any and all right, title, interest
or claim of any kind in or to any distributions as a result of such liquidation
of the Company with respect to any shares of Common Stock included in (or that
were previously part of) the Sponsor Units. In addition, the Sponsor hereby
waives any right, title, interest or claim of any kind in respect of any monies
in the Trust Account the Sponsor may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse or make any claim against the Trust Account for any reason whatsoever;
provided that the foregoing waiver shall not apply (i) to the extent the Sponsor
is entitled to be indemnified by the Company pursuant to the Certificate of
Incorporation, the by-laws of the Company or applicable law or pursuant to any
indemnity agreement entered into with the Company or (ii) in respect of any
rights or claims the Sponsor may have as a result of holding Units, IPO Shares,
Warrants or other securities of the Company (other than the Sponsor Units, the
Sponsor Warrants and the securities underlying or issuable upon exercise of such
securities).

          3. Transfer Restrictions. (a) The Sponsor will not assign, alienate,
pledge, attach, sell or otherwise transfer or encumber (each, a “transfer”),
directly or indirectly, any Sponsor Units or any shares of Common Stock or
Warrants included in (or that were previously part of) the Sponsor Units
(including the Common Stock issuable upon exercise of the Warrants) that it
currently owns or may acquire hereafter from the date hereof until 180 days
following the date of

2

--------------------------------------------------------------------------------



the consummation of a Business Combination, except to a Permitted Transferee.
Any transfers of such securities to a Permitted Transferee will be made in
accordance with applicable securities laws. Any transfer of securities pursuant
to this Paragraph 3 after the date hereof will be subject to the condition that
the Permitted Transferee has agreed in writing to be bound by the terms of
Paragraphs 1, 2 and 3 hereof.

               “Permitted Transferee” means (i) the Company, any of the
Company’s officers, directors and employees, any Affiliates or Family Members of
such individuals, the Sponsor, Trian Partners, any Affiliates of the Company,
the Sponsor or Trian Partners and any officers, directors, members and employees
of the Sponsor, Trian Partners or such Affiliates, (ii) any charitable
organization, (iii) any individual pursuant to a qualified domestic relations
order, (iv) if the transferor is a corporation, partnership or limited liability
company, any stockholder, partner or member of the transferor and (v) any
individual or entity by virtue of laws or agreements governing descent or
distribution upon the death or dissolution of the transferor. “Affiliate” has
the meaning set forth in Rule 405 under the Securities Act of 1933, as amended
and in effect on the date hereof. “Family Member” of a person means such
person’s present spouse and/or domestic partner, parents, lineal ascendants or
descendants or any siblings of any of the foregoing, any descendants of any
sibling of such person, or any estate planning vehicle formed primarily for the
benefit of such person or any of the foregoing persons. “Trian Partners” means
Trian Fund Management, L.P., together with the funds and accounts it and its
Affiliates manage.

               (b) The Sponsor acknowledges that the Sponsor Warrants will be
subject to the transfer restrictions set forth in the Warrant Agreement until
the consummation of a Business Combination.

          4. Limitation on Compensation. (a) Neither the Sponsor nor any
Affiliate of the Sponsor will be entitled to receive, and no such person will
accept, a finder’s fee, consulting fee or any other compensation from the
Company for services rendered to the Company prior to or in connection with the
consummation of a Business Combination, other than (i) reimbursement for any
out-of-pocket expenses relating to the Initial Public Offering, the performance
of duties as an officer or director and identifying, investigating and
consummating a Business Combination, (ii) by virtue of ownership of Sponsor
Units, Sponsor Warrants or any securities included in or issuable upon exercise
of such securities and (iii) pursuant to the letter agreement dated as of the
date hereof, between the Company and Trian Fund Management, L.P., relating to
the provision of administrative services to the Company.

               (b) Neither the Sponsor nor any Affiliate of the Sponsor will
accept a finder’s fee, consulting fee or any other compensation (other than by
virtue of ownership of Sponsor Units, Sponsor Warrants or any securities
included in or issuable upon exercise of such securities) or fees from any other
entity in connection with a Business Combination, other than compensation or
fees that may be received for any services provided following such Business
Combination.

          5. Representations and Warranties. The Sponsor represents and warrants
that:

               (a) Except as described in the Registration Statement, there are
no claims, payments, arrangements, contracts, agreements or understandings
relating to the payment of a

3

--------------------------------------------------------------------------------



brokerage commission or finder’s, consulting, origination or similar fee by the
Sponsor with respect to the sale of the securities pursuant to the Underwriting
Agreement or any other arrangements, agreements or understandings by the Sponsor
that may affect the Underwriters’ compensation pursuant to the Underwriting
Agreement;

                    (b) It is not subject to or a respondent in any legal action
for, any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

                    (c) It has never been convicted of or pleaded guilty to any
crime (i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person or (iii) pertaining to any dealings in any
securities and the Sponsor is not currently a defendant in any such criminal
proceeding;

                    (d) It has never been suspended or expelled from membership
in any securities or commodities exchange or association or had a securities or
commodities license or registrations denied, suspended or revoked; and

                    (e) It has full right and power, without violating any
agreement by which it is bound, to enter into this letter agreement.

          The Sponsor acknowledges and understands that the Company and the
Underwriters will rely upon the agreements, representations and warranties set
forth herein in proceeding with the Initial Public Offering. Nothing contained
herein shall be deemed to render the Underwriters a representative of, or a
fiduciary with respect to, the Company, its stockholders, or any creditor or
vendor of the Company with respect to the subject matter hereof.

          This letter agreement shall be binding on the Sponsor and such
person’s successors and assigns. This letter agreement shall terminate on the
earlier of (i) the consummation of a Business Combination and (ii) the
Liquidation Date; provided that such termination shall not relieve the Sponsor
from liability for any breach of this letter agreement prior to its termination,
and provided further that paragraph 2 of this letter agreement shall survive a
termination pursuant to clause (ii).

          This letter agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral)
between the parties relating to such subject matter. None of the parties shall
be liable or bound to any other party in any manner by any

4

--------------------------------------------------------------------------------



representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.

          This letter agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of laws thereof.

          No term or provision of this letter agreement may be amended, changed,
waived, altered or modified except by written instrument executed and delivered
by the party against whom such amendment, change, waiver, alteration or
modification is to be enforced.

 

 

 

 

 

TRIAN ACQUISITION I, LLC

 

 

 

 

 

By:   

/s/ Edward P. Garden

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Edward P. Garden

 

 

 

Title: Member

 


 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

TRIAN ACQUISITION I CORP.

 

 

 

 

 

 

By:   

Edward P. Garden

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Edward P. Garden

 

 

 

Title: President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------




 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

By:

/s/ Bradley Miller

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Bradley Miller

 

 

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ John Shaw

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: John Shaw

 

 

 

Title: Director

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

 

 

By:

/s/ Thomas Reilly

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Thomas Reilly

 

 

 

Title: Vice President

 

6

--------------------------------------------------------------------------------